Citation Nr: 1109045	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-17 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation greater than 70 percent for service-connected PTSD.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 RO rating decision.  

The Board acknowledges that the Veteran has stated that he has not authorized the American Legion to represent him.  In December 2005, the Veteran authorized the North Carolina Division of Veterans Affairs and the County Veterans Service Organization to represent him.  Therefore, North Carolina Division of Veterans Affairs is noted above as the Veteran's representative. 

The Court has held that a TDIU rating is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's claim for a higher initial rating for PTSD includes a claim for a TDIU rating.

The issues of a higher evaluation for service-connected diabetes mellitus and compensable evaluations for complications of diabetes mellitus have been raised by the record in a March 2010 private physician's statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers these matters to the AOJ for appropriate action.  

The issue of an increased evaluation for the service-connected PTSD based on entitlement to a TDIU rating is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

The clinical signs and manifestations of the service-connected PTSD are shown to be productive of a disability picture that more nearly approximated that of occupational and social impairment, with deficiencies in most areas, such as work, family relations, thinking and mood due to symptoms of social avoidance, isolation, intrusive memories, flashbacks, nightmares, insomnia, hypervigilance, exaggerated startle responses, anxiety, depressed mood, poor concentration, irritability and anger outbursts and adapting to stressful circumstances and an inability to establish and maintain effective relationships for the period on appeal; total social and industrial impairment is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 70 percent for the service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.130 including Diagnostic Code 9411 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of VCAA do not apply to claims that could not be substantiated through such notice and assistance).  
 

II.  Entitlement to a higher initial evaluation for the service-connected PTSD.

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD which is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events), warrants a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD which is productive of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name. 

Global Assessment of Functioning (GAF) scores are a scale rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed, avoids friends, neglects family, and is unable to work).  

The terms "mild," "moderate," "moderately severe," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R 
§ 4.6.  


B. Analysis

In this decision, the Board must considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  
  
The Veteran currently is assigned a 50 percent rating for the service-connected PTSD, effective on May 26, 2006.  

Based on its review of the entire record, the Board finds that an increased rating of 70 percent for service-connected PTSD is warranted.  

For the period on appeal, the Veteran's GAF scores have ranged from 35 to 55.  In September 2006, a private psychiatrist opined that the service-connected PTSD had moderately compromised the Veteran's ability to sustain social relationships and his ability to sustain work relationships.  

Overall, in the Board's estimation, the GAF scores reflect a disability picture consistent with more than moderate and approaching severe disablement.   

The evidence does not show that the Veteran experiences obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure or irrelevant, spatial disorientation or neglect of person hygiene.    

However, the Veteran reported having suicidal ideation to his private psychiatrist on numerous occasions, but added that he had no intent or plan during the recent VA examination.  

The Veteran has also been diagnosed with a depressive disorder.  In January 2007, the VA examiner opined that his depressive issues were associated with his PTSD.  He also reported experiencing hallucinations two to five times per week to his private psychiatrist.  

In September 2006, the private psychiatrist opined that the PTSD symptoms moderately compromised his ability to sustain social and work relationships.  Although the examiner noted that the Veteran had been married for 36 years and had been working for Georgia Pacific for 23 years, he assigned a low GAF score of 35.

The Veteran's work history shows that he worked full time for Georgia Pacific.  He reported on numerous occasions that he only had to take off a few days a year due to his PTSD symptoms.  For instance, during the December 2009 VA examination, He reported losing less than one week from work due to his PTSD.  

In December 2009, the VA examiner assigned a GAF score of 45 even though the Veteran's PTSD was noted to be mild to moderate in severity.  The examiner explained that the GAF score of 45 was assigned due the Veteran's suicidal ideation and serious impairment in social functioning.   The examiner opined that the Veteran had reduced reliability and productivity due to his PTSD symptoms, but not deficiencies in most areas.  

The private psychiatrist submitted a report dated on May 2, 2010 and found that the Veteran did not socialize at all with friends or family.  The Veteran reported experiencing daily hallucinations and illusions.  The examiner opined that the Veteran was severely compromised in his ability to sustain social relationships and that he is unable to maintain work relationships.  The examiner concluded that the Veteran was permanently and totally disabled and unemployable.  He assigned a GAF score of 35.  

In December 2010, the Veteran's daughter reported that he had been out of work since May 2010 due to his several medical conditions.

The evidence shows that the Veteran experiences suicidal ideation, depression, hallucinations and illusions, and an inability to establish and maintain effective relationships.  The Veteran also appears to have stopped working beginning in May of 2010.  

Based on this evidence, the Board finds that the service-connected disability picture more nearly resembles that of occupational and social impairment with deficiencies in most areas and an inability to establishing and maintaining effective relationships.  These findings are more reflective of the criteria warranting the assignment of a 70 percent evaluation.  38 C.F.R. § 4.130.  

However, the Board finds no basis for assigning a 100 percent schedular rating for any period of the appeal based on total social and industrial inadaptability.  

The Board has considered whether referral for consideration of an extraschedular rating is required in this case.  However, as the schedular criteria reasonably describe the manifestations of the service-connected disability, the referral for extraschedular consideration is not required.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extraschedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In summary, the Board finds that a schedular 70 percent evaluation, but not more, for service-connected PTSD is warranted.  See 38 C.F.R. §§ 4.3, 4.7.


ORDER

An increased rating of 70 percent for the service-connected PTSD is granted, subject to the regulations controlling disbursement of VA monetary benefits.


REMAND

Pursuant to 38 C.F.R. § 20.1304(c) (2010), any additional pertinent evidence received by the Board that has not already been considered by the agency of original jurisdiction (AOJ) must be referred to the AOJ for initial review unless there has been a waiver of such referral by the claimant.

Here, the Veteran submitted records to the Board without a waiver of initial RO review.  He submitted a private opinion and report by his psychiatrist, Dr. H., dated in May 2010.  The Veteran also submitted an opinion by his private physician regarding the unemployability.  

The evidence submitted by the Veteran is relevant to the issue of entitlement to a TDIU rating.

Therefore, the case must be remanded to the RO to consider the new evidence and conduct any further development deemed appropriate.

The Veteran is entitled to a another VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Veteran's daughter submitted a statement in December 2010 reporting that he had been unemployed since May 2010 due to his several medical condition.  Given the evidence of worsening since the last VA and possibly his last private examination, a new VA examination is needed.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The pertinent evidence in the claims file, along with a copy of this remand, must be made available to the examiner for review.

The examiner should review the pertinent evidence and undertake any indicated studies.  Then, based on the findings of the examination and a thorough review or the evidentiary record, the examiner should provide an assessment of the service-connected PTSD, to include whether the Veteran is shown to be precluded from working at substantially gainful employment consistent with his occupational and educational background due to the service-connected PTSD.

2.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of all indicated development, the RO should review the recently submitted evidence and then readjudicate the claim for a TDIU rating in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his new representative with an SSOC and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals  


Department of Veterans Affairs


